 Case 5:20-mc-80152-WHO Document 40-3 Filed 01/27/21 Page 1 of 7




                 Exhibit B-2
REDACTED VERSION OF DOCUMENT SOUGHT
            TO BE SEALED
       Case 5:20-mc-80152-WHO Document 40-3 Filed 01/27/21 Page 2 of 7


 folkman llc
                                                                theodore j. folkman
                                                                ted@folkman.law
                                                                +1 (617) 646-9980



BY EMAIL AND MAIL

October 21, 2020

Lucas Bento, Esq.
Quinn Emanuel Urquhart & Sullivan, LLP
51 Madison Ave., 22nd Floor
New York, NY 10010

       re:    In re Application of Latvia MGI Tech SIA, et al., No. 20-80152

Dear Lucas:

Pursuant to Fed. R. Civ. P. 45(d)(2)(B), I write to inform you of Illumina, Inc.’s objections
to the subpoena served on October 7, 2020.

1.     Lack of Reciprocity. The Court has the power to condition discovery on § 1782 on
“reciprocal information exchange.” Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S.
241, 262 (2004). This rule exists to mitigate “[c]oncerns about maintaining parity among
adversaries in litigation.” Id. This case perfectly illustrates the need for reciprocity, and
Illumina will assert, if necessary, that the Court should not permit the applicants to
invoke § 1782 unless they are willing to provide discovery that Illumina and Illumina
Cambridge have so far been unable to obtain.

Illumina Cambridge has brought actions against all of the applicants in foreign
jurisdictions. That is the reason the applicants are “interested persons” entitled to apply
for judicial assistance under § 1782. But none of the applicants, to the best of Illumina’s
knowledge, has any American presence or is “found” in the United States for purposes of
the statute. That is the reason why Illumina did not seek discovery from them in the US
patent infringement litigation and the reason why Illumina Cambridge did not invoke
§ 1782 to obtain discovery from them for use in the foreign lawsuits.

As you know, Illumina Cambridge did seek and obtain discovery from three BGI-related
entities that were found in the United States, Complete Genomics, Inc. (“CGI”), BGI
Americas Corp., and MGI Americas, Inc. But that discovery did not yield information
from other BGI entities abroad. For example, Maria Hansen, designated to testify on the
non-technical topics in the 0' gdLMLjM +*.$/$*).# 0' 6/ ./$Ň /#/.# $)*/
know what Latvia MGI Tech, SIA did, that she had never communicated with anyone from

               53 state street, suite 500, boston, ma 02109 usa
                               www.folkman.law
       Case 5:20-mc-80152-WHO Document 40-3 Filed 01/27/21 Page 3 of 7


Lucas Bento, Esq.
Quinn Emanuel Urquhart & Sullivan, LLP
October 21, 2020
Page 2

that company, and that she had no knowledge of the relationships between it and other
BGI entities. (Hansen Dep. 40:10-42:19). Although documents suggested that Latvia
handled servicing and spare parts for BGI customers in Europe, Ms. Hansen had no
information on that topic. (Hansen Dep. 73:19-79:17). To take another example,



(Hansen Dep. 160:19-161:6). To take yet another example, BGI Europe A/S is another
applicant in these proceedings. Ms. Hansen had no knowledge of the countries where it
did business or
      (Hansen Dep. 178:5-13). I note also that the US respondents have taken the position
that while they may have been in possession of documents belonging to non-US BGI
entities, they did not have control of those documents, could not vouch for their accuracy,
and thus were not required to produce them. (E.g., Tr. of Feb. 13, 2020 at 4:5-11:21).

The single exception to the US respondents’ refusal or inability to produce evidence in the
possession of non-US BGI entities resulted from the Court’s order that CGI, which was
/# *-+*-/ +- )/*!  #//# /$( $/Ň-./#)*/$ *! ''0($)(-$" C.
subpoena, was obligated to produce evidence in the possession of MGI Tech as of that date
notwithstanding CGI’s arguments that it lacked the power to produce such evidence.
Nevertheless, Ms. Hansen / ./$Ň /#/+ -.*)) '*!  #6*) *!/# ++'$)ts
here, would have more information than she had about service provided to end users in
Switzerland. (Hansen Dep. 83:15-emM7# '.*/ ./$Ň /#/  #+ -.*)) '2*0'
be able to answer questions she could not about participation in trade shows, exhibitions,
and similar events relevant to a patent infringement inquiry. (Hansen Dep. 83:23-84:3).
ȋ).# / ./$Ň she thought that the information from BGI’s Oracle database that was
provided in discovery was only provided for the “short period of time” when CGI was
MGI Tech’s corporate parent; she therefore was unsure whether shipments of allegedly
infringing products that took place out of that time frame would have been shown in the
documents produced in discovery. (Hansen Dep. 181:24:182-18).

I note that the subpoena calls for information concerning several more countries than
Illumina Cambridge’s subpoena addressed or was able to address. Illumina should have
the opportunity to seek discovery relevant to those countries, and it has not had that
opportunity to date.
       Case 5:20-mc-80152-WHO Document 40-3 Filed 01/27/21 Page 4 of 7


Lucas Bento, Esq.
Quinn Emanuel Urquhart & Sullivan, LLP
October 21, 2020
Page 3

In these circumstances, Illumina believes that the Court should condition the discovery
your clients wish to take on their agreement to provide reciprocal discovery, and Illumina
objects to compliance with the subpoena unless your clients voluntarily agree to provide
discovery or the Court orders it.

   2. Circumvention—UK Proceedings

Illumina objects to the subpoena to the extent it seeks documents for use in the UK
proceedings. On March 16, 2020, only a week before the case management conference
)*0//#- 2 &.!/ - ''0($)#Ň-./.*0"#//o raise the issue of disclosure,
lawyers for Latvia MGI Tech SIA and MGI Tech Co. Ltd. wrote to Illumina’s UK lawyers
stating that their clients would seek extended disclosure under English law. “Extended
disclosure” may be sought by a party to an English patent lawsuit and is raised in the
context of the parties seeking to agree to suitable directions to trial. This having been
addressed, the court issues an order setting out the directions to trial, including deadlines
for the exchange of evidence and, where necessary, the scope of disclosure. Given the late
date of the letter—Illumina had previously - ,0 ./ )*/$Ň/$*)4-#h6 0. /# 
accelerated nature of the case would make it impossible to meet the requirements of
English civil procedure with regard to disclosure—)"$1 )/# '&*!)4.+ $Ň$/4$)
the March 16 letter about the model of extended disclosure sought or about the pleading
that your clients claimed substantiated their request, Illumina’s lawyers objected to your
clients’ request for extended disclosure to be addressed at the case management
conference. Given that it had been raised so late, it would have been impossible for the
necessary procedural requirements to be !0'Ň''  !*- /# . ()" ( )/*)! - ) .
Ultimately your clients did not seek extended disclosure, despite indicating that they
would return to the issue after the case management conference. While it was open to
them to do so, and for a disclosure guidance hearing to be convened if necessary, the issue
of disclosure was not raised by your clients again.

Illumina believes that seeking production of documents already produced in the US
litigation, as the subpoena in this case does, is an attempt to circumvent English proof-
gathering restrictions, namely, the procedural requirements in Practice Direction 51U that
your clients did not pursue.
       Case 5:20-mc-80152-WHO Document 40-3 Filed 01/27/21 Page 5 of 7


Lucas Bento, Esq.
Quinn Emanuel Urquhart & Sullivan, LLP
October 21, 2020
Page 4

   3. Undue Burden— EP ƍ287 and EP ƍ415

Illumina objects to the subpoena’s inclusion of the EP ƍ287 and EP ƍ415 patents in the
 Ň)$/$*)*!Dȋ.. -/  ''0($)/ )/.7E $/# -+/ )/is related to the patents in suit
for the US litigation. We understand that you have drafted both requests for production in
the subpoena to require the production of documents that have been or are to be produced
in the US proceedings, presumably to attempt to minimize the burden of searching for and
reviewing documents. But because the US proceedings do not involve patents related to
EP ƍ287 and EP ƍ415, it would be highly burdensome for Illumina to have to review the
documents it produced in the US cases to determine whether any of the documents that
are not otherwise responsive to the subpoena are responsive to the subpoena insofar as
they relate to the EP ƍ287 and EP ƍ415 patents. Thus the cost of undertaking the review
/#/2*0' - ,0$- $.$.+-*+*-/$*)/ /*/# '$& '4 ) Ň/7

   4. Undue Burden—°)(Ň(.#&#.3

Illumina objects to the subpoena as unduly burdensome because it calls for the production
of *)Ň )/$'$)!*-(/$*)60/)*+-*/ /$1 *- -$.$)+' 7Illumina is willing to
negotiate a protective order substantially similar to the order entered in Illumina
Cambridge’s \eklf++'$/$*)62#$#+-*1$ .- .*)' +-*/ /$*)!*-*)Ň )/$'
material.

   5. Nonexistent Documents.

The subpoena calls for the production of documents that do not exist. In particular,
Requests 1.e and 1.f calls for the transcripts of future depositions. The subpoena imposes
no obligation to produce documents that do not exist, see Insituform Techs. v. Cat Contr.,
16 F.R.D. 630, 633 (N.D. Ill. 1996), and once Illumina complies with the subpoena
(assuming the Court requires compliance), it will have no further obligations. The duty to
supplement discovery responses exists only for “a party who has made a disclosure under
Rule 26(a)—or who has responded to an interrogatory, request for production, or request
for admission,” Fed. R. Civ. P. 26(e)(1), not for a nonparty who has complied with a
subpoena. See Munive v. Town of Cicero, 2016 U.S. Dist. LEXIS 182159, at *25 (N.D. Ill.
Oct. 14, 2016); Alexander v. FBI, 192 F.R.D. 37, 38 (D.D.C. 2000). The reference in
Instruction 14 to continuing obligations is objectionable for the same reason.
       Case 5:20-mc-80152-WHO Document 40-3 Filed 01/27/21 Page 6 of 7


Lucas Bento, Esq.
Quinn Emanuel Urquhart & Sullivan, LLP
October 21, 2020
Page 5

   6. Overbreadth.

The subpoena calls for the production of some documents, for example lab notebooks to
/#  3/ )/D- ň /$)"6- ! --$)"/*6*-- '/$)"/*/# *) +/$*))- 0/$*)/*+-/$ 
of the inventions claimed in the Asserted Illumina Patents,” that may contain information
that is relevant to conception and reduction to practice and other information that is
irrelevant to conception and reduction to practice. Illumina objects to the subpoena to the
extent it calls for production of such documents in their entirety rather than to the
portions of the documents that contain the relevant information. These requests also
$(+'$/ *) -)*0//# *)Ň )/$'$/4*!/- . - /.7ȋ./# *0-/$)$/ d at
the February 13, 2020 hearing on Illumina Cambridge’s § 1782 application (Tr. 35:21-
fiM6/- . - /./#/- - ' 1)//*$..0 .$)/# . ./)*)$ľ - )/!**/$)"/#n
trade secrets in a document that is otherwise producible but that are irrelevant to the
issues in the case. Illumina objects to the production, without redaction, of any document
/#/*)/$)./- . - /*-*/# -*)Ň )/$'$)!*-(/$*)/#/$.$-- ' 1)//*
conception and reduction to practice.

   7. Objectionable Instructions.

Certain instructions in the subpoena purport to impose obligations on Illumina greater
than those imposed by Rule 45. In particular:

          x   There is no duty to inform your clients of the location of documents not
              within Illumina’s possession, custody, or control (Instruction 2).
          x   There is no duty to state that Illumina is unaware of the existence of
              documents responsive to a particular request (Instruction 3).
          x   Instructions 6 and 7 refer to the requirements of Fed. R. Civ. P. 34(b)(2)(E),
              which are not found in Fed. R. Civ. P. 45 and are inapplicable here.
          x   Instruction 14 is improper for the reasons given above.
       Case 5:20-mc-80152-WHO Document 40-3 Filed 01/27/21 Page 7 of 7


Lucas Bento, Esq.
Quinn Emanuel Urquhart & Sullivan, LLP
October 21, 2020
Page 6

I suggest we set a time to discuss these issues with the aim of resolving them and avoiding
motion practice. Let’s talk at your convenience about scheduling that discussion.

Sincerely,




Theodore J. Folkman
